Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ARC Energy Trust announces second quarter 2010 results CALGARY, Aug. 4 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces the results for the second quarter ended June 30, 2010. << Three Months Ended Six Months Ended June 30 June 30 2010 2009 2010 2009 FINANCIAL (Cdn$ millions, except per unit and per boe amounts) Revenue before royalties 276.7 235.2 590.8 460.4 Per unit(1) 1.09 0.99 2.34 1.98 Per boe 45.92 40.40 48.93 39.49 Cash flow from operating activities(2) 162.8 104.3 321.5 228.6 Per unit(1) 0.64 0.44 1.27 0.98 Per boe 27.02 17.92 26.63 19.61 Net income 44.9 66.1 184.3 88.4 Per unit(3) 0.18 0.28 0.74 0.38 Distributions 75.3 75.0 150.3 157.0 Per unit(1) 0.30 0.32 0.60 0.68 Per cent of cash flow from operating activities(2) 46 72 47 69 Net debt outstanding(4) 728.8 737.6 728.8 737.6 OPERATING Production Crude oil (bbl/d) 27,354 26,917 27,496 27,857 Natural gas (mmcf/d) 211.2 200.2 214.5 197.0 Natural gas liquids (bbl/d) 3,655 3,679 3,455 3,721 Total (boe/d) 66,208 63,969 66,705 64,418 Average prices Crude oil ($/bbl) 71.98 62.74 74.12 54.36 Natural gas ($/mcf) 4.12 3.73 4.78 4.45 Natural gas liquids ($/bbl) 53.02 38.89 56.44 38.88 Oil equivalent ($/boe) 45.82 40.32 48.84 39.36 Operating netback ($/boe) Commodity and other revenue (before hedging) 45.93 40.41 48.93 39.49 Transportation costs (1.28) (0.85) (1.14) (0.90) Royalties (7.89) (4.72) (8.24) (5.53) Operating costs (11.46) (11.02) (10.38) (10.57) Netback (before hedging) 25.30 23.82 29.17 22.49 TRUST UNITS (millions) Units outstanding, end of period(5) 253.6 237.1 253.6 237.1 Weighted average trust units(6) 253.2 236.6 252.5 232.8 TRUST UNIT TRADING STATISTICS (Cdn$, except volumes) based on intra-day trading High 22.33 19.25 22.49 20.90 Low 19.20 14.12 19.20 11.73 Close 19.73 17.81 19.73 17.81 Average daily volume (thousands) 1,043 988 1,164 1,113 (1) Per unit amounts (with the exception of per unit distributions) are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares. Per unit distributions are based on the number of trust units outstanding at each distribution record date. (2) Cash flow from operating activities is a GAAP measure. Historically, management has disclosed Cash Flow as a non-GAAP measure calculated using cash flow from operating activities less the change in non-cash working capital and the expenditures on site restoration and reclamation as they appear on the Consolidated Statements of Cash Flows. Cash Flow for the second quarter of 2010 would be $153.2 million ($0.61 per unit) and $315.2 million ($1.25 per unit) year-to- date. Distributions as a percentage of Cash Flow would be 49 per cent for the second quarter of 2010 and 48 per cent year-to-date. (3) Net income per unit is based on net income after non-controlling interest divided by weighted average trust units outstanding (excluding trust units issuable for exchangeable shares). (4) Net debt excludes current unrealized amounts pertaining to risk management contracts and the current portion of future income taxes. (5) Includes trust units issuable for outstanding exchangeable shares at period end. (6) For the second quarter of 2010, includes 0.9 million (0.9 million in 2009) exchangeable shares each exchangeable into 2.798 trust units (2.634 in 2009) for an aggregate 2.4 million (2.5 million in 2009) trust units. ACCOMPLISHMENTS / FINANCIAL UPDATE - In June 2010, ARC entered into an Arrangement Agreement to acquire Storm Exploration Inc. ("Storm") in exchange for approximately 28.4 million ARC trust units (or an equivalent number of exchangeable shares of ARC Resources Ltd.) and the assumption of approximately $90 million of debt for total consideration of approximately $680 million at the date of announcement. The assets being acquired produced 9,861 boe per day in April 2010 - 49.8 mmcf per day of gas and 1,556 boe per day of liquids primarily from the Parkland Montney field 12 kilometres northwest of ARC's Dawson field. An estimated 28.9 million boe of proved reserves and 43.2 million boe of proved plus probable reserves are being acquired through this transaction as well as 90 gross (72 net) sections of land. For more detailed information on the Arrangement Agreement please refer to ARC's news release dated June 9, 2010. The Agreement is subject to approval by Storm's shareholders on August 16, 2010 as well as other various regulatory approvals. - Production volumes for the quarter averaged 66,208 boe per day, a four per cent increase compared to the second quarter of 2009. The majority of the increase in production was a result of an acquisition that closed late in 2009 with the remainder attributed to increased production in the greater Dawson area. ARC's new Dawson gas plant commenced operations during the second quarter, with the first shipment of sales gas occurring early in May. A number of start-up issues were addressed during the months of May and June, with the plant operating at approximately 65 per cent of its 60 mmcf per day capacity during that time period. The plant is now running at full capacity. Assuming the Storm acquisition closes in late August, ARC expects full year average production to be between 72,500 and 74,500 boe per day. - Cash flow from operating activities was $162.8 million ($0.64 per unit) in the second quarter of 2010, a 56 per cent increase from the $104.3 million ($0.44 per unit) achieved in the comparable quarter in 2009. This increase was primarily attributed to higher commodity prices for both crude oil and natural gas and increased volumes. Crude oil prices increased by 15 per cent to $71.98 per barrel in the second quarter of 2010 from $62.74 per barrel in the second quarter of 2009. Natural gas prices also improved throughout the second quarter relative to the second quarter in 2009, averaging $4.12 per mcf. However, both crude oil and natural gas prices have declined since the end of the first quarter of 2010 as a result of continued concern over the economy and surplus natural gas supplies in North America. - During the second quarter of 2010, ARC issued US$150 million of senior notes at a fixed rate of 5.36 per cent with an average life of ten years. Proceeds from the note issuance were applied against general borrowings from ARC's syndicated credit facility. In August 2010, ARC renewed its syndicated credit facility, increasing its bank line of credit from $800 million to $1 billion. The renewed facility matures in August 2013 and bears interest at Canadian dollar bankers' acceptances or US dollar LIBOR loans, plus a stamping fee. With a net debt to annualized year-to-date cash flow from operating activities ratio of 1.1 times, ARC continues to be well positioned to finance the remainder of its 2010 capital program from cash flow and available credit. - Capital expenditures for the quarter totaled $144 million. During the quarter, ARC drilled four oil wells and 11 natural gas wells with a 100 per cent success rate. Year-to-date, capital expenditures are $272 million. After payment of distributions, ARC funded 75 per cent of its 2010 year-to-date capital program with cash flow from operating activities and proceeds from the distribution re-investment program ("DRIP") with the remaining portion being funded through debt. ARC has revised its capital expenditure guidance for the full year downwards by $15 million to $625 million. The reduction in capital is a result of better than expected production capability from new wells drilled at Dawson that has allowed for the postponement of certain drilling programs, cost reductions achieved to date, and the re-allocation of capital from gas drilling to oil drilling. No material impact is anticipated on production volumes. This reduction in capital budget has been achieved despite approximately $40 million having been spent on unbudgeted land acquisitions. - ARC plans to convert to a dividend paying corporation effective January 1, 2011. The board of directors has approved the overall strategy and the detailed implementation steps are currently being defined. The conversion plan will be mailed to unitholders prior to a unitholder meeting planned for December 15, 2010. Current plans would see a dividend policy similar to the existing distribution policy with dividends being paid monthly. - Montney Resource Play Development Production from the greater Dawson area increased throughout the quarter with peak daily production of 100 mmcf per day being achieved following the commissioning of the Dawson gas plant. Average production will increase during the third quarter as production from the plant is now at the design capacity and facility maintenance in the area is completed. During the second quarter of 2010, ARC spent $71.1 million on development activities in the Dawson area including drilling 11 horizontal wells and completing fourteen horizontal wells. ARC incurred $9.2 million of capital expenditures on the construction of its Dawson Phase 1 gas plant during the second quarter and anticipates total costs for the Phase 1 gas plant, including associated pipeline infrastructure and an acid gas disposal well, to be approximately $70 million. To date, ARC has drilled 21 wells of its planned 32-well 2010 drilling program at Dawson. Cost reduction initiatives and drilling and completions efficiencies have resulted in savings of approximately $15 million on this program on a year-to-date basis. Average production capabilities for the wells have exceeded expectations resulting in approximately 100 mmcf per day of surplus capacity already behind pipe and waiting on facility capacity. As a result, the drilling of the 11 remaining wells budgeted for 2010 at Dawson will be deferred until 2011. This will result in a $45 million reduction in the capital budget for Dawson in 2010 with the funds being redeployed into land acquisition and oil directed drilling activities elsewhere in our portfolio. During April 2010, ARC submitted an application for the Phase 2 portion of the Dawson gas plant to the British Columbia Oil and Gas Commission ("OGC"). Phase 2 consists of the construction of a second 60 mmcf per day train at the Dawson gas plant and, if approved, is anticipated to increase the plant processing capacity from 60 mmcf per day to 120 mmcf per day at a cost of approximately $50 million. Preliminary feedback from the OGC has been positive to date. Construction of Phase 2 is expected to be completed in the first quarter of 2011, with the commissioning and start-up occurring in the second quarter. Engineering design work on the Sunrise plant is proceeding on schedule. The required public consultation process was initiated in April with the expectation that ARC will submit its plans to the British Columbia Oil and Gas Commission in the third quarter of 2010. Completion of the gas plant is planned for the first quarter of 2012. ARC has also begun preliminary planning for a fourth gas plant for the greater Dawson area to be on stream in 2013. Over the past four months, ARC has acquired 80 net sections of land (21,000 hectares) in twp 83 - 85 W6 northwest of Dawson. This increases ARC's undeveloped land base in the main Montney fairway to 214 gross sections (198 net) and will increase further to 278 gross sections (245 net) when the Storm acquisition closes. - Ante Creek Montney Resource Play Development During the second quarter ARC drilled one well. Together with the completion of the debottlenecking of ARC's oil treatment facilities and the expansion of a third party gas plant, these activities have seen production increase to 6,700 boe per day during the quarter with peak daily production of 8,200 boe per day. Approximately 45 per cent of the production consists of liquids. - Cardium Resource Play Development ARC operates approximately 25 per cent of the Pembina Cardium oil field with an average 65 per cent working interest in 166 gross sections (126 net). During the second quarter, ARC brought on production all seven wells that were drilled in the first quarter (five horizontal and two vertical). Thirty-day initial production rates for each of the five horizontal wells averaged approximately 150 boe per day. ARC expects to spend at least another $30 million during the remainder of the year to further our understanding of the potential for the recovery of significant incremental oil volumes through the application of horizontal drilling and completion technology. - Enhanced Oil Recovery Initiatives During the second quarter of 2010, ARC spent $3.2 million on enhanced oil recovery ("EOR") initiatives. Work on the Redwater CO(2) pilot project continues and both the CO(2) injection and oil production facilities are operating. Results to date are encouraging. ARC will continue its technical analysis to determine to what extent the pilot has been successful in mobilizing incremental volumes of oil. While the pilot project may indicate enhanced recovery, the outlook for crude oil prices and the cost and availability of CO(2) will be determining factors in ARC's ability to achieve commercial viability for a full scale EOR scheme at Redwater. MANAGEMENT'S DISCUSSION AND ANALYSIS >> This management's discussion and analysis ("MD&A") is ARC management's analysis of its financial performance and significant trends or external factors that may affect future performance. It is dated August 4, 2010 and should be read in conjunction with the unaudited Consolidated Financial Statements for the period ended June 30, 2010, the MD&A and the unaudited Consolidated Financial Statements ended March 31, 2010 and the audited Consolidated Financial Statements and MD&A as at and for the year ended December 31, 2009, as well as ARC's Annual Information Form that is filed on SEDAR at www.sedar.com. The MD&A contains Non-GAAP measures and forward-looking statements and readers are cautioned that the MD&A should be read in conjunction with ARC's disclosure under "Non-GAAP Measures" and "Forward-Looking Statements" included at the end of this MD&A. ARC Energy Trust ("ARC") or ("the Trust") is a mid-sized energy company and one of Canada's largest producers of conventional oil and gas production.
